EXHIBIT 10.9

 

Watermark Group, Inc.

3811 13th Avenue

Brooklyn, New York 11218

 



December 11, 2015





 

P & G Holdings LLC

 

Re:

Promissory Note dated November 1, 2011, as amended

 

Gentlemen:

 

Reference is hereby made to the Promissory Note dated November 1, 2011made by
Watermark Group, Inc. n/k/a WNS Studios, Inc., as amended by letter agreement
dated July 7, 2015, in favor of P & G Holdings LLC (the "Note"). Capitalized
terms used herein not otherwise defined shall have the meanings ascribed to such
terms in the Note.

 

Holder hereby agrees and acknowledges that the Note be amended to provide that
the Maturity Date of the Note is hereby amended to November 1, 2017.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and to be performed
therein without giving effect to conflict of law principles.

 

After the date hereof, any and all references to the Note shall include the
terms of this agreement.

 

If the foregoing accurately sets forth our agreement, please execute where
indicated below and return a fully executed copy of this agreement to our
attention, whereupon this agreement shall become a valid and binding agreement
between us in accordance with the terms hereof.

 



 

WATERMARK GROUP, INC.

 

    By:/s/ Moses Gross

 

 

Name:

Moses Gross

 

 

Title:

President

 



 



AGREED AND ACCEPTED:

 

P & G HOLDINGS, LLC

 

   By:/s/ Moses Gross

 

Name:

Moses Gross

 

Title:

Managing Member

 

